                 Case 3:19-cv-03674-WHA Document 78 Filed 01/28/20 Page 1 of 6



 1   JOSEPH JARAMILLO (SBN 178566)                       EILEEN M. CONNOR (SBN 248856)
     jjaramillo@heraca.org                               econnor@law.harvard.edu
 2   NATALIE LYONS (SBN 293026)                          TOBY R. MERRILL
     nlyons@heraca.org                                   (Pro Hac Vice)
 3
     HOUSING & ECONOMIC RIGHTS                           tmerrill@law.harvard.edu
 4   ADVOCATES                                           KYRA A. TAYLOR
     1814 Franklin Street, Suite 1040                    (Pro Hac Vice)
 5   Oakland, CA 94612                                   ktaylor@law.harvard.edu
     Tel.: (510) 271-8443                                LEGAL SERVICES CENTER OF
 6   Fax: (510) 868-4521                                 HARVARD LAW SCHOOL
                                                         122 Boylston Street
 7
                                                         Jamaica Plain, MA 02130
 8                                                       Tel.: (617) 390-3003
                                                         Fax: (617) 522-0715
 9

10   Attorneys for Plaintiffs
11                                UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA

13   THERESA SWEET, et al., on behalf                   Case No. 19-cv-03674-WHA
     of themselves and all others similarly situated,
14                                                      PLAINTIFFS’ REPLY IN SUPPORT OF
                     Plaintiffs,                        THEIR MOTION TO SUPPLEMENT
15                                                      AND COMPLETE THE
16          v.                                          ADMINSTRATIVE RECORD AND
                                                        EXCLUDE DEFENDANTS’
17   ELISABETH      DEVOS, Secretary of                 DECLARATIONS
     Education, and THE UNITED STATES
18   DEPARTMENT OF EDUCATION,                           Date: February 13, 2020
                                                        Time: 8:00 AM
19                   Defendants.                        Place: Courtroom 12, 19th Floor
20                                                      Honorable William H. Alsup

21

22

23

24

25

26

27

28

     Pls. Reply ISO Administrative Record                           Case No: 19-cv-03674-WHA
     Motion
                 Case 3:19-cv-03674-WHA Document 78 Filed 01/28/20 Page 2 of 6



 1                                           INTRODUCTION
 2           “[J]udicial review cannot function if the agency is permitted to decide unilaterally what

 3   documents it submits to the reviewing court as the administrative record.” In re U.S., 138 S.Ct.

 4   371, 372 (2017) (Breyer, J., dissenting). Yet that is exactly what the Department is attempting to

 5   do here. Plaintiffs seek to supplement the record, strike the litigation affidavits from the record

 6   and compel the Department to complete the administrative record with discrete documents.

 7          Defendants ultimately do not oppose Plaintiffs’ request to supplement the record.

 8   However, they argue in favor of confining the Court’s review to self-serving litigation affidavits

 9   while opposing inclusion of documents that would allow the Court to assess the veracity and

10   completeness of the agency declarations. Defendants cannot have it both ways.

11                                              ARGUMENT
12          I.       The Department’s Litigation Affidavits Are Not Entitled to a Presumption of
13                   Regularity and Should Not Be Considered Because They Are Irrelevant,
14                   Duplicative, or Self-Serving.
15          Plaintiffs and Defendants agree that the concept of “post-hoc rationalization” has little

16   “saliency” in an APA case challenging agency inaction under § 706(1). Pls’ Mot. to Supplement

17   and Complete the Administrative Record and Exclude Defs’ Decls. (Pls’ AR Mot.) at 7 (citing

18   Indep. Mining Co. v. Babbitt, 105 F.3d 502, 511-12 (9th Cir. 1997); Def’s Opp. to AR Mot. at

19   10. Clearly, these declarations are litigation documents. But that is not why Plaintiffs argue they

20   should not be considered. Rather, they should not be considered because they are of little or

21   dubious value—as a whole, they are either irrelevant, duplicative of documents, or self-serving

22   and not supported by documents where they could be. Pls’ AR Mot. at 8. 1

23          Plaintiffs do not assert that it is never proper for a court to rely on agency declarations in

24   a 706(1) case. But simply because the record in a 706(1) case is not clearly demarcated as in a

25

26
     1
      It is not inconsistent, as Defendants claim, Defs’ Partial Opp. to Pls. Mot. to Supplement and
27
     Complete the Administrative Record and Exclude Defs’ Decls. (Defs’ Opp. to AR Mot.) at 9,
28   ECF 75, to point out that the declarations are flawed in different respects in different places.
                                                       1
     Pls. Reply ISO Administrative Record                              Case No: 19-cv-03674-WHA
     Motion
              Case 3:19-cv-03674-WHA Document 78 Filed 01/28/20 Page 3 of 6



 1   challenge to final agency action does not mean that any and every agency declaration must be

 2   accepted by a reviewing court without question. This is consistent with the cases on which

 3   Plaintiffs rely—A.A. v. U.S. Citizenship and Immigration Servs., No. c15-0813-JLR, 2018 WL

 4   1811352 at *4, 6 (W.D. Wash. April 17, 2018), Indep. Mining Co., 105 F.3d 502 (9th Cir. 1997),

 5   Wildearth Guardians v. U.S. Fed. Emergency Mgmt. Agency, No. CV 10-863-PHX-MHM, 2011

 6   WL 905656, at *2, 4 (D. Ariz. Mar. 15, 2011); Pls. AR Mot. at 4-5, 7-8 —all of which are 706(1)

 7   cases, contra Def’s Opp. at 2, 5 (claiming Plaintiffs cite only 706(2) cases).

 8          On the other hand, it is inconsistent for Defendants to put forward agency declarations—

 9   anathema to a traditional APA record—and then claim that those declarations constitute a formal

10   agency record that is entitled to a presumption of regularity. Defs’ Opp. to AR Mot. at 1, 2, 6, 7.

11   No case supports this proposition.

12          II.     Litigation Affidavits Should Not Substitute for Documents that More
13                  Completely and Reliably Explain the Challenged Agency Inaction.
14          Should the Court consider the litigation affidavits, it must do so in relation to the

15   documents that those affidavits purport to summarize, and to the documents whose existence is

16   confirmed by the declarations. Plaintiffs seek to complete the administrative record with these

17   documents, Pls. Mot. to Deny or Defer Decision on Defs’ Mot. for Summ. J. Under Rule 56(d),

18   ECF 68, Declaration of Kyra Taylor ISO Rule 56(d) Mot., ECF 68-2. Contrary to Defendants’

19   contention, Plaintiffs do not seek “potentially open-ended discovery,” Defs’ Opp. to AR Mot. at

20   12, but inclusion of discrete and identified documents.
21          The need for these documents, and the privilege log the Court already ordered, ECF 44, is
22   more plain than ever. Defendants argue that, because in opposition and reply, they have provided
23   supplemental documentation of a single day of activity on borrower defense, the instant motion
24   must be denied and indeed the entire case must be dismissed. Defs’ Opp. to AR Mot. at 1.
25   Further, they argue, any protestation from Plaintiffs that the Court should have access to a

26   complete record is itself an attempt at delay, id. at 2

27          This is ridiculous. Defendants were ordered, on October 3, 2019, to file an administrative

28   record and a privilege log by November 14, 2019. They chose not to. They argued for summary
                                                        2
     Pls. Reply ISO Administrative Record                              Case No: 19-cv-03674-WHA
     Motion
              Case 3:19-cv-03674-WHA Document 78 Filed 01/28/20 Page 4 of 6



 1   judgment, and now seek to moot the case, on the basis of a cherry-picked record. The problems

 2   with the initial record are equally present with respect to the supplemental record. For example,

 3   Defendants rely on an agency declaration as proof that they have altogether lifted their

 4   acknowledged blanket policy of inaction on borrower defense, and that the claims of the entire

 5   class will soon be resolved. Defs’ Reply ISO Summ. J. at 1-5, ECF 72; Supplement to

 6   Administrative Record, ECF 71. They claim that their inaction was occasioned—indeed

 7   necessitated—by the lack of a relief methodology. But publicly available documents not before

 8   the Court indicate that the Department has always had at its disposal the means to resolve

 9   borrower defense claims. 2 And far from “abandon[ing]” any challenge to this blanket policy of

10   inaction “months ago,” Def’s Opp. at 2, 11, Plaintiffs’ 706(1) claim asks the Court to decide

11   whether the Department unlawfully abandoned its mandatory duty to decide the borrower

12   defense claims of the class—i.e., whether it was reasonable for the Department to stop

13   investigating and determining eligibility and relief for members of the class because it simply did

14   not want to award relief.

15                                             CONCLUSION
16          Defendants improperly excluded relevant information from the record and submitted

17   litigation affidavits in its stead. The Court should allow Plaintiffs to supplement the record, strike

18   the litigation affidavits from the record, and compel the Department to complete the

19   administrative record with discrete documents.

20   Dated: January 23, 2020                            Respectfully submitted,

21
                                                        /s/ Eileen Connor
22

23
                                                        Eileen M. Connor (SBN 248856)
24                                                      Toby R. Merrill (Pro Hac Vice)
                                                        Kyra A. Taylor (Pro Hac Vice)
25

26   2
       At least one document, “Options Memo,” is reported to have been finalized and approved by
     Senior Department leadership in mid-November, AR 589, ECF 71-3, and supports the notion that
27
     there is not a single permissible way to resolve borrower defense claims. This document has not
28   been provided to the Court.
                                                       3
     Pls. Reply ISO Administrative Record                              Case No: 19-cv-03674-WHA
     Motion
             Case 3:19-cv-03674-WHA Document 78 Filed 01/28/20 Page 5 of 6



 1                                          LEGAL SERVICES CENTER OF
                                            HARVARD LAW SCHOOL
 2                                          122 Boylston Street
                                            Jamaica Plain, MA 02130
 3
                                            Tel.: (617) 390-3003
 4                                          Fax: (617) 522-0715

 5                                          Joseph Jaramillo (SBN 178566)
                                            Natalie Lyons (SBN 293026)
 6                                          HOUSING & ECONOMIC RIGHTS
                                            ADVOCATES
 7
                                            1814 Franklin Street, Suite 1040
 8                                          Oakland, CA 94612
                                            Tel: (510) 271-8443
 9                                          Fax: (510) 280-2448
10                                          Counsel for Plaintiffs
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                            4
     Pls. Reply ISO Administrative Record                  Case No: 19-cv-03674-WHA
     Motion
              Case 3:19-cv-03674-WHA Document 78 Filed 01/28/20 Page 6 of 6



 1                                  CERTIFICATE OF SERVICE

 2
            I hereby certify that on January 28, 2020, I electronically filed the foregoing document
 3
     with the Clerk of the Court, using the CM/ECF system, which will send notification of such filing
 4
     to the counsel of record in this matter who are registered on the CM/ECF system.
 5

 6
     Executed on January 28, 2020, in Boston, Massachusetts.
 7

 8                                                       /s/ Kyra Taylor
                                                         Kyra Taylor
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
